Exhibit 10.3

ZAYO GROUP HOLDINGS, INC.
GRANT NOTICE FOR 2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
(Part A Awards – United States)

FOR GOOD AND VALUABLE CONSIDERATION, Zayo Group Holdings, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”).  Each restricted stock unit represents the right
to receive one share of the Company’s common stock, par value $0.001 (the
“Common Stock”), upon the terms and subject to the conditions set forth in this
Grant Notice, the Zayo Group Holdings, Inc. 2014 Stock Incentive Plan, as
amended (the “Plan”) and the Standard Terms and Conditions (the “Standard Terms
and Conditions”) promulgated under such Plan, each as amended from time to time.
This Award is granted pursuant to the Plan and is subject to and qualified in
its entirety by the Standard Terms and Conditions. 

Name of Participant:

 

Grant Date:

 

Number of restricted stock units:

 

Vesting Schedule:

The Award vests with respect to 100% of the restricted stock units on
              (the “Vesting Date”), subject to continued employment through the
Vesting Date.

Participant must accept and electronically sign this Grant Notice by the date
that is 90 days following the Grant Date as written above or the Award will be
forfeited and cancelled on that date without payment of any additional
consideration and without further action by Participant or Company.

In addition, by accepting this Grant Notice, Participant irrevocably agrees to
elect to fund the payment of withholding taxes in connection with the Award by
means of a “sell-to-cover” election through the Participant’s account with
Fidelity Investments and to cause such election to remain in effect through each
Vesting Date.  In the event that the Participant does not have a valid “sell to
cover” election in effect on any Vesting Date, the entire Award scheduled to
vest on such Vesting Date will not vest and will be forfeited and cancelled on
that date without payment of any additional consideration and without further
action by Participant or Company.

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

ZAYO GROUP HOLDINGS, INC.

 

 

By:

Participant Signature

Title:

 





 

--------------------------------------------------------------------------------

 

Exhibit 10.3

ZAYO GROUP HOLDINGS, INC.

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
(Part A Awards – United States)

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Zayo Group Holdings, Inc. 2014 Stock Incentive Plan, as
amended (the “Plan”), which are evidenced by a Grant Notice or an action of the
Committee that specifically refers to these Standard Terms and Conditions and
are designated as “Part A Awards”.  In addition to these Standard Terms and
Conditions, the restricted stock units shall be subject to the terms of the
Plan, which are incorporated into these Standard Terms and Conditions by this
reference.  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

 

1. TERMS OF RESTRICTED STOCK UNITS

 

Zayo Group Holdings, Inc. (the “Company”), has granted to the Participant named
in the Grant Notice provided to said Participant herewith (the “Grant Notice”)
an award of a number of restricted stock units (the “Award” or the “Restricted
Stock Units”) with each Restricted Stock Unit representing the right to receive
one share of the Company’s common stock, par value $0.001 (the “Common Stock”)
specified in the Grant Notice.  The Award is subject to the conditions set forth
in the Grant Notice, these Standard Terms and Conditions, and the Plan, each as
amended from time to time.  For purposes of these Standard Terms and Conditions
and the Grant Notice, any reference to the Company shall include a reference to
any Subsidiary.

2. VESTING AND FORFEITURE OF RESTRICTED STOCK UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Restricted Stock Units as set forth
in the Grant Notice.  Restricted Stock Units that have vested and are no longer
subject to forfeiture are referred to herein as “Vested RSUs.” 

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary and unless otherwise determined by the Company, upon a Participant’s
Termination of Employment prior to the Vesting Date set forth in the Grant
Notice for any reason, the Award and all of the Restricted Stock Units subject
thereto shall be forfeited and canceled as of the date of such Termination of
Employment.

3. SETTLEMENT OF RESTRICTED STOCK UNITS

 

Each Vested RSU will be settled by the delivery of one share of Common Stock
(subject to adjustment under Section 14 of the Plan) to the Participant or, in
the event of the Participant’s death, to the Participant’s estate, heir or
beneficiary, promptly following the Vesting Date (but

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

in no event later than 30 days following the Vesting Date); provided that the
Participant has satisfied all of the tax withholding obligations described in
Section 6 below, and that the Participant has completed, signed and returned any
documents and taken any additional action that the Company deems appropriate to
enable it to accomplish the delivery of the shares of Common Stock.  The date
upon which shares of Common Stock are to be issued under this Section 3 is
referred to as the “Settlement Date.”  The issuance of the shares of Common
Stock hereunder may be effected by the issuance of a stock certificate,
recording shares on the stock records of the Company or by crediting shares in
an account established on the Participant’s behalf with a brokerage firm or
other custodian, in each case as determined by the Company.  Fractional shares
will not be issued pursuant to the Award. 

Notwithstanding the above, (i) the Company shall not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the delivery of shares hereunder would violate any federal, state or other
applicable laws, (ii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iii) the date on which shares are issued hereunder may include a delay (which
delay shall in no event extend beyond 30 days following the Vesting Date) in
order to provide the Company such time as it determines appropriate to address
tax withholding and other administrative matters. 

4. RIGHTS AS STOCKHOLDER

 

Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any RSUs unless and until shares of
Common Stock settled for such RSUs shall have been issued by the Company to
Participant (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). 

Notwithstanding the foregoing, from and after the Grant Date and until the
earlier of (a) the time when the Restricted Stock Units become vested and
payable in accordance with the terms hereof or (b) the time when the
Participant’s right to receive Common Stock upon payment of Restricted Stock
Units is forfeited, on the date that the Company pays a cash dividend (if any)
to holders of Common Stock generally, the Participant shall be entitled to a
number of additional whole Restricted Stock Units determined by dividing (i) the
product of (A) the dollar amount of the cash dividend paid per share of Common
Stock on such date and (B) the total number of Restricted Stock Units (including
Dividend Equivalents paid thereon) previously credited to the Participant as of
such date, by (ii) the Fair Market Value per share of Common Stock on such
date.  Such Dividend Equivalents (if any) shall be subject to the same terms and
conditions and shall be settled or forfeited in the same manner and at the same
time as the Restricted Stock Units to which the Dividend Equivalents were
credited.

5. RESTRICTIONS ON RESALES OF SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued pursuant to Vested RSUs, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

designed to delay and/or coordinate the timing and manner of sales by
Participant and other holders and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.

6. TAX WITHHOLDING

 

The Company has the right to deduct or otherwise effect a withholding of the
amount of any taxes (including, but not limited to, any FICA, FUTA, and similar
taxes) required by federal, state, local or foreign laws to be withheld or
otherwise deducted and paid with respect to the grant, vesting or settlement of
the Restricted Stock Units; or, in lieu of such withholding, to require that the
Grantee pay to the Company in cash (or, at the sole discretion of the Committee,
in the form of shares of Common Stock or net settlement of the Award) the amount
of any taxes required to be withheld or otherwise deducted and paid by the
Company or any Subsidiary in connection with the grant, vesting or settlement of
the Restricted Stock Units.  Unless the tax withholding obligations of the
Company or any affiliate are satisfied, the Company will have no obligation to
issue a certificate for any of the shares of Common Stock otherwise issuable
pursuant to the Award (whether vested or unvested).

7. NON-TRANSFERABILITY OF AWARD

 

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Committee, the Award may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of other than by will or the laws of descent and
distribution.

 

8. NON-SOLICIT

The Participant hereby agrees that during Participant’s service with the Company
and for a period of one year after Participant’s Termination of Employment (the
“Restricted Period”), Participant will not (a) induce any customer or supplier
of the Company or a Subsidiary or Affiliate, with which the Company or a
Subsidiary or Affiliate has a business relationship, to curtail, cancel, not
renew, or not continue his or her or its business with the Company or any
Subsidiary or Affiliate, or (b) induce, or attempt to influence, any employee of
or service provider to the Company or a Subsidiary or Affiliate to terminate
such employment or service, or (c) interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company or any Subsidiary or
Affiliate with any person who at any time was a customer or supplier of the
Company or any Subsidiary or Affiliate or otherwise had a business relationship
with the Company or any Subsidiary or Affiliate or hire, solicit for hire or
cause to be hired, either as an employee, contractor or consultant, any person
who is currently employed, or was employed at any time during the six-month
period prior thereto, as an employee, contractor or consultant of the Company or
any Subsidiary or Affiliate.  Notwithstanding the foregoing, this Section 8
shall not apply (i) in any case where the Participant’s Termination of
Employment by the Company was not for Cause or (ii) at any time after expiration
of the Restricted Period.  For avoidance of doubt, this Section 8 will apply in
any case where the Participant voluntarily terminates service with the Company
or where the Participant experiences a Termination of Employment with Cause.  In
the event that Participant violates the terms of this Section 8, upon written
demand of the Company, the Participant shall be obligated to disgorge to the

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

Company the number of shares of Common Stock, or the cash value equivalent
thereto (based upon the market value thereof on the applicable vesting date(s)),
which vested during the twelve (12) months prior to Participant’s Termination of
Employment.

9. WAIVER OF CLAIMS

By executing the Grant Notice, Participant hereby releases and discharges
Company, its directors, officers, employees, agents or successors of and from
any demands or claims, of whatever kind or nature, whether known or unknown,
arising out of Participant’s employment or other service with Company,
including, but not limited to, claims of breach of express or implied contract,
promissory estoppel, detrimental reliance, infliction of emotional distress,
harassment and/or hostile work environment, claims under the Employee Retirement
Income Security Act of 1974 or the Family and Medical Leave Act of 1993, the
WARN Act, or claims of discrimination under the Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Americans with Disabilities Act of 1990, the Sarbanes Oxley Act of
2002, the Internal Revenue Code, New York Anti-Discrimination Act, or any other
local, state or federal law or regulation, as of the Grant Date.

10. OTHER AGREEMENTS SUPERSEDED

 

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.

11. LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the
Award.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

12. SECTION 409A

 

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify for as
a “short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable pursuant to the Plan or
these

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

Standard Terms and Conditions, including any taxes, penalties or interest
imposed under Section 409A of the Code. 

13. GENERAL

 

(a)



In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(b)



The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

(c)



These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

(d)



These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

(e)



In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

(f)



All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion. 

14. ELECTRONIC DELIVERY

 

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.





 

--------------------------------------------------------------------------------

 

Exhibit 10.3

ZAYO GROUP HOLDINGS, INC.

2014 STOCK INCENTIVE PLAN


PEFORMANCE-BASED INCENTIVE COMPENSATION PROGRAM

 

SUMMARY

 

PART A1 AWARD

The Compensation Committee (the “Committee”) of the Board of Directors of Zayo
Group Holdings, Inc. (the “Company”) has adopted a Performance Compensation
Incentive Program (the “PCIP”) that will provide for the quarterly grant equity
awards in the form of restricted stock units (“RSUs”) based upon Company and
individual performance. 

You have been selected to participate in Part A1 of the PCIP, which is directed
toward general employee population.  The following is a summary of the terms and
conditions of your participation in Part A1 of the PCIP. 

Please note that your participation in the PCIP and the grant of awards to you
under the PCIP does not constitute an employment contract, express or implied,
nor impose upon the Company any obligation to employ or continue to employ
you.  Nothing herein shall interfere with or limit in any way the right of the
Company to terminate your employment at any time or for any reason not
prohibited by law.  In addition, please note that the Company may amend, suspend
or discontinue the PCIP and/or your participation in any part of the PCIP at any
time; provided that such amendment, suspension or termination will not affect
your rights with respect to any outstanding awards previously granted to you
under the PCIP without your consent.

Quarterly Grants

During your participation in Part A1 of the PCIP, you will eligible to receive
awards on a quarterly basis, subject to being employed and in good standing on
the first day of the Measurement Period (as defined below) and remain so through
the RSU grant date for such Measurement Period.

Awards under Part A1 of the PCIP are determined based upon the Company’s Equity
IRR (as defined below) performance over a two quarter period in which the second
quarter precedes the quarter of the grant date (“Measurement Period”).    

Structure of Part A1 Awards

Awards earned under Part A1 of the PCIP will be payable in the form of RSUs;
provided, however, that the Company may, in its sole discretion, elect to pay
earned Part A1 awards in cash rather than RSUs.  RSUs awarded pursuant to Part
A1 of the PCIP represent the right to receive, upon vesting, shares of the
Company’s common stock.  All RSUs awarded under the PCIP will be granted
pursuant to the terms and conditions of the Company’s 2014 Stock Incentive Plan,
as amended (the “Plan”) and a form of Restricted Stock Unit award agreement
adopted under the Plan to evidence the grant of RSUs awarded under Part A of the
PCIP and included as Exhibit A hereto.



 

--------------------------------------------------------------------------------

 

Exhibit 10.3

As set forth in more detail in the Restricted Stock Unit award agreement, RSUs
granted in respect of Part A1 of the PCIP will vest, provided the employee
remains actively employed by the Company, in full on the last day of the fourth
fiscal quarter ending after the grant date of the RSU. For example, an RSU
awarded in respect of Part A1 of the PCIP in February 2015 for the Measurement
Period through actual results of the second fiscal quarter of FY 2015, will 100%
cliff vest and convert to shares of the Company’s common stock, provided the
Employee remains actively employed by the Company on March 31, 2016.

Measurement of Part A1 Awards

For each fiscal quarter, you will have the opportunity to earn an award with an
aggregate value equal to up to 200% of the quarterly amount of your annual
Target Award.  The amount actually earned will be based upon (i) the aggregate
Company Part A1 RSU pool funding as determined by the Committee in its sole
discretion and (ii) your individual payout as determined by Management in its
sole discretion.

The Committee will evaluate the Company and the Part A1 RSU pool funding (from
which any individual participant’s grant would be funded) based upon the
Company’s Equity IRR (as defined below) for the applicable Measurement
Period.  While the Committee’s determination of the Company’s aggregate payout
will be guided by the table below, they will take other factors into
consideration and ultimately retains sole discretion in its determination. 

Equity IRR

Payout % of Aggregate Target Value

40%

200%

30%

150%

20%

100%

10%

50%

<6%

25%*

Note that 25% is simply the floor at which the Part A1 RSU pool may be
allocated.  No individual participant in Part A1 of the PCIP has any guaranteed
right to a minimum or any payment thereunder.

Your individual participant payout may range from 0% to 200% of your Target
Award for the quarter, as determined by Management at its sole discretion.
Factors may include Company, group and individual performance and results.

For purposes of the PCIP, “Equity IRR” for any Measurement Period means:  the
percentage increase in the Company’s Equity Value as measured over the
Measurement Period.  For purposes of the PCIP, “Equity Value” means the
Company’s estimated enterprise value plus cash balance minus debt outstanding
(“Net Debt”), with Adjusted EBITDA and Net Debt determined based upon the
Company’s publicly-reported financial statements for any fiscal quarter.

 



 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

Form of Payment of Part A1 Awards

As described above, your Earned Award (as determined by either the Committee in
its sole discretion or management pursuant to a delegation of authority from the
Committee) pursuant to Part A1 of the PCIP for any fiscal quarter will generally
be paid form of RSUs (to be granted promptly following the determination of the
Earned Award).  The number of RSUs awarded for any fiscal quarter will equal
your Earned Award and divided by the average closing price of the Company’s
common stock over the last ten (10) trading days of the fiscal quarter ending
immediately prior to the grant date.

 

--------------------------------------------------------------------------------